It is my honour to
congratulate you on your election to the presidency of
the sixtieth session of the General Assembly. I also
wish to pay tribute to the tireless efforts of your
predecessor, Mr. Jean Ping, for the manner in which he
guided the work of the fifty-ninth session.
I wish to extend the condolences of the Right
Honourable Prime Minister of the Commonwealth of
the Bahamas, Perry Christie, and the Government and
people of the Bahamas to the Government and people
of the United States in the aftermath of Hurricane
Katrina last month. This is a scene with which the
people of the Bahamas are regrettably all too familiar,
and we continue to offer our assistance and support in
any way possible.
The High-level Plenary Meeting held last week,
at which so many heads of State and Government were
represented, served as a timely and much-needed
reminder of the need for us all to recommit ourselves
to the purposes and principles of this Organization. At
a time when some have begun to question the purpose
of this Organization, the Bahamas reaffirms that the
United Nations remains the best chance for all States,
large and small, to achieve peace, security and
sustainable development for our peoples.
One of the leaders who spoke last week was the
Most Honourable P. J. Patterson, Prime Minister of
Jamaica. On April of 2006, Mr. Patterson demits office
after more than a decade in the service of his people
and the Caribbean region as Prime Minister, and a
generation as a parliamentarian and Government
Minister. His statement last week was perhaps his final
statement to this Assembly as Prime Minister. The
Bahamas - and the region joins us, I am sure -
salutes Mr. Patterson as he retires from active public
life.
Mr. Pattersonís example in Jamaica is one that we
know well enough in the Caribbean region. It is the
example of democratic governance and the traditions
of regular elections and accountability to the publics
whom we serve. The history of democracy in our
region has also produced for the region an enviable
standard of living in many ways. This way of life has
been described by the Prime Minister of Saint Vincent
and the Grenadines, The Honourable Ralph Gonsalves,
as the "Caribbean civilization" - one that did not
develop without significant investment in our people
and that cannot be sustained unless that investment
continues.
The region is neither poor nor rich. It falls in
between, having accomplished most if not all of the
Millennium Development Goals. But as we watch the
development of globalization, there is a tendency to
forget that this region of relatively few people and
small nations requires the continued support of the
developed world. Nowhere is this more evident than in
the decisions taken on sugar and bananas. There is a
symbiotic relationship between the region and the
developed world, with many of our people leaving the
region to help to sustain the way of life of the
developed world. There is a major transformation right
now in economies throughout the region.
Our view is that greater attention from our
developed partners must therefore be paid to that
region in transition, looking towards investment,
particularly in education, support for the delivery of
health care and continued support for democratic
governance. It is not charity that is required, but a
sound, sensible investment in our common future.
Haiti is our poorest member in the region and is
perhaps the example from which it is best to draw
lessons. We want to thank Brazil and the many sister
countries of Latin America that have risen to the
challenge with men and materiel. But while much has
been given, there are many pledges of donor aid that
have not materialized as they should. It is a complaint
throughout the developing world that donors make
pledges of financial and material support but do not
follow through on those pledges.
Haiti today is paying the price in a real way for
having charted the way towards freedom in this
hemisphere when, in 1804, it struck a blow for the
freedom of Africans in the West. Today, we repeat
what the American Christian Bishop, T. D. Jakes, said
5

in the National Cathedral in Washington last week
when praying for the victims of Hurricane Katrina: it is
what we do that counts, but what we say we will do.
Haiti is of major interest to us in the Bahamas,
because, given the circumstances of its economy and
its national politics, the Bahamas and the region are
facing increased pressure from illegal migration from
Haiti and the threat of instability. It is incumbent upon
all of us in the United Nations to do all that we can to
help resolve the issues in Haiti.
It is also important that we not overlook issues of
global governance and institutional reform. It would be
nearly impossible for small States, in particular, to
sustain meaningful gains from the process of
globalization without a voice and without participation
in international decision-making and norm-setting
bodies. It is for that reason that the Bahamas is
encouraged by the discussions that took place during
the high-level dialogue on financing for development,
held earlier this year, which confirmed that there is a
place for the United Nations in all aspects of global
standard-setting and assessment. The dialogue clearly
demonstrated that there is a need to address the
democratic deficit in many of the international
economic, financial and trade institutions.
From this rostrum last year, the Bahamas called
for the convening of a global forum to address the
unfairness of unelected bodies imposing mandates that
are unfunded upon developing economies like ours in
the region, without our countries having an opportunity
to be heard and to influence the result. We call once
again for such a forum, and pledge that the Bahamas
will continue to work towards levelling the playing
field, particularly in the financial services sector.
The images of destruction in the aftermath of
Hurricane Katrina are all too familiar to many small
island developing States. The images have been
sobering, as we realize that even the biggest and
strongest of us has to grapple with the difficulties
associated with the recovery from such a destructive
force of nature. Last year in this Hall, we said that the
native peoples of our region were so familiar with the
violent storms that plague the region in the summer
months that they called them hurricanes. Today, we are
seeing those storms hit with a savagery unknown in
recent times. It leads us to question whether we are
now being confronted by cyclical change or by climate
change. Either case places front and centre the need for
public policy on sustainable development and the
implementation of the Mauritius Strategy for small
island developing States.
The Bahamas, much of whose land is barely five
feet above mean sea level, wishes to highlight the need
to undertake global action to address the problems of
climate change. With the warming of the Earth's
surfaces and oceans, we have seen an increase in the
incidence of natural disasters, many of them causing
untold loss and damage. We have an opportunity,
however, to address the adverse effects of climate
change. We have a chance to make a statement here
during this session that we will not neglect our
common but differentiated responsibility to protect our
environment and to send this message to Montreal,
where, in November this year, the Kyoto Protocol can
finally begin to take on a more substantial form.
For countries such as the Bahamas, the threat of
devastation as a result of natural disasters is
exacerbated by man-made hazards. We once again
reiterate our grave concern about the serious threat
posed to the security and economic development of
Caribbean countries by the trans-shipment of nuclear
waste through the Caribbean Sea, and continue to call
on States involved in such trans-shipments to desist
from that practice. In this context, I wish to highlight
the continuing efforts of the Caribbean region to
designate the Caribbean Sea a special area in the
context of sustainable development.
The achievement of sustainable development will
require healthy, productive populations that are able
both to contribute to and benefit from social and
economic progress. The unrelenting spread of
HIV/AIDS continues to threaten that progress in all
countries, but particularly in the hardest hit developing
countries. The Bahamas is a leader in the fight against
HIV/AIDS in the Caribbean region, and has been
recognized at the international level for the progress
made in turning the tide against that disease in our
country. We pay tribute to Dr. Perry Gomez, our lead
physician in the fight against HIV/AIDS and, indeed,
to my predecessor at this rostrum, Mr. Denzil Douglas
from Saint Kitts and Nevis, as well as to all the other
caregivers throughout the world. We welcome this
body's reaffirmation at the highest levels of the fight
against that disease.
In this context, the Bahamas looks forward to the
high-level five-year review of the progress made in
6

implementation of the Declaration of Commitment on
HIV/AIDS, scheduled to take place in June 2006. At
that time we must undertake an honest appraisal of
what we have achieved and where we are failing short,
and we must determine the way forward towards
achieving the full implementation of the Declaration of
Commitment.
In addition, the Bahamas has seen useful ideas
advanced by the United States of America, the World
Health Organization and the Pan American Health
Organization, to prevent a bird flu pandemic. We
would like to take this opportunity to alert the world
that we must fight to stop such an eventuality, and
pledge our support in doing so.
By virtue of its geographical location, the
Bahamas is an unwitting transit point for illegal drugs
from producing countries south of our borders to
consumer countries to the north. We have consistently
pointed out that the Bahamas does not produce such
substances and is not the ultimate destination for them.
That, however, does not stop the countries that
consume the drugs from blaming countries like ours for
the scourge. It is very unfair to do so. It is clear that
consuming nations must increase their efforts to reduce
demand within their borders. We continue to cooperate
with the United States and other countries in that
international fight. Our successful efforts and those of
the broader region have been acknowledged by our
international partners in the fight. I should like to
mention in particular the admirable performance of the
Bahamas in its counter-narcotics effort and the superb
record of our country's police in terms of dismantling
drug-trafficking organizations, as well as our hard
work to improve the country's ability to combat
money-laundering. It is a fight that we pledge to
continue.
The Bahamas, like other transit countries, is
experiencing the negative social impact of illegal
activities associated with that trade. The deadly nexus
between illicit drugs and small arms and light weapons
and other criminal activities is undermining the
economic and social fabric of our nation. We therefore
welcome the conclusion in June of the work of the
Open-ended Working Group on the marking and
tracing of small arms and light weapons. The Bahamas,
like many other countries, would have strongly
preferred to reach agreement on legally binding
commitments on the marking and tracing of such
weapons. Nonetheless, we hope that this tool will
provide some of the necessary political will and
momentum to make real progress in halting the illicit
accumulation and spread of small arms and light
weapons. We also look forward to adopting concrete
commitments in the near future to regulate the
activities of brokers of small arms and light weapons.
In addition, the Bahamas continues to call on
developed countries to take the same extraordinary
measures they use in seeking to stop the trafficking of
drugs into their countries to stop illegal arms from
reaching our shores from their countries.
The Bahamas is pleased to note the adoption by
the General Assembly on 13 April 2005 of the
International Convention for the Suppression of Acts
of Nuclear Terrorism. We hope to be in a position to
sign the Convention in the near future. We are resolute
in the fight against the attacks on innocent people
going about their daily lives by those pursuing dubious
and nefarious political ends. The vicious attacks in
London and Sharm el-Sheikh this year demonstrate
clearly the urgency of our task.
However, we must also remember that the fight
against those who would attack our common
civilization can never be used as an excuse to curtail
the rights and freedoms of our citizens, and we must
ensure that all counter-measures must conform to both
the letter and the spirit of international human rights
law. If we lose our common humanity in the process,
the other side will win. We must also ensure that a
spirit of cooperation and assistance permeates our
international cooperation efforts on this issue, as we
unite to fight a common enemy.
Over the past year, various issues related to the
management of United Nations programmes and funds
have been highlighted in the world media. Our
Organization has been plagued by allegations of
corruption and abuse. Therefore, during the months
leading up to the present session, the Bahamas
welcomed the opportunity to engage constructively in
consultations to ensure a successful outcome on the
question of management reform of the Organization.
We reaffirm our support for the Secretary-General with
respect to the bold measures that he promised in his
report entitled "In larger freedom" (A/59/2005), and
we believe that he should be given the necessary level
of authority and flexibility to fulfil his function as our
chief executive officer. However, that is not to say that
we support those proposals from other quarters that
would seek to transfer power from the General
7

Assembly to the Secretary-General in matters such as
the redeployment of resources. The General Assembly
is and should remain the principal policy organ of the
United Nations, with absolute powers in the area of
setting priorities. The Bahamas also looks forward to
continuing discussions on the reform of the Security
Council, particularly in relation to the Councilís
working methods.
Let me take this opportunity to thank Mr. Kofi
Annan for his fine work in leading the United Nations
through treacherous seas over the past years. We will
shortly celebrate the sixtieth anniversary of the signing
of the Charter of the United Nations. Looking back
over the past 60 years, there is much of which we can
justifiably be proud. There are some cases where we
must accept that the international community failed to
live up to its legal and moral obligation to act for the
benefit of people in need. There are some cases where
our decisions were dominated by big-Power
pragmatism and doubtful legalisms, as opposed to
moral certainty and philosophical clarity.
As we move forward, let us be sure that we learn
from our mistakes as well as our successes. We have
engaged in a process of reflection, which at times has
been painful. Let us emerge from this stronger, more
unified and determined to act to achieve the goals
adopted 60 years ago to promote social progress and
better standards of life in larger freedom. The peoples
of our nations demand and deserve nothing less. Now,
more than ever, we need the United Nations.